Title: To Benjamin Franklin from John Shaffer, 26 September 1781
From: Shaffer, John
To: Franklin, Benjamin


Sir
Grand Chatlet Sepr. 26 1781
My Interpreter & Attorney has Just Left me he Sais it is absolutly nessesry to Offir Securety Alltho he is Sure it will Not be Asked— I am Sure and Evry Body Agrees that I can ruin Dotun the moment the seals are broke & bring him in for Great Damadgus Besedes Recovering the 15200 Livers I Lost on the sale of the luggar— I have No other Securaty to offer but the Deed wich I left in the hands of the Notary At Paris wich is in reaality worth more the ten times the sum of I was Even Cast— but aim sure Dotun will come an settle with me on aney terms I will Ask the utmost of my wishes is to Clear my reputation So that I may Not be Exoosed [Exposed] to be upbraided hearafter for having A Creminel Prosess that is my reason for breaking the warrent— Or I would have Stood out my Trial.— The Deed of Land is Acnoledged before a Justis At Philae. and is a good title. As for aney uther Securety it is out of my Power my attorny & Interpreter is Very Sure that your only ofring Securety will be Suficent & will Not be asked therefore I hope your Exelency will do Every thing that luise in your Powr to relive me of my unhappy Setuation.
I have the Honour to be your Exelencys Most Obedent & Very Humble Servant
J Shaffer
His Exelency Docter Franklin
